COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  PATRICK KING MULVEY, JR.,                                      No. 08-17-00186-CV
                                                  §
                         Appellant,                                   Appeal from
                                                  §
  v.                                                          County Court at Law No. 3
                                                  §
  U.S. BANK NATIONAL                                           of El Paso County, Texas
  ASSOCIATION, AS TRUSTEE FOR                     §
  SASCO MORTGAGE LOAN TRUST                                      (TC # 2014DCV3597)
  2006-WF2,                                       §

                         Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.